Citation Nr: 1308391	
Decision Date: 03/12/13    Archive Date: 03/20/13

DOCKET NO.  04-40 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a liver disability, to include due to exposure to herbicides and/or as secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to July 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

In January 2007, the appellant testified during a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

The Board denied the Veteran's claim in a March 2011 decision.  The Veteran appealed the Board's March 2011 decision to the U.S. Court of Appeals for Veterans Claims (Court).  In October 2011, his representative and VA's Office of General Counsel, representing the Secretary of VA, filed a Joint Motion requesting that the Court vacate the Board's decision and remand the case for readjudication in compliance with directives specified. The Court issued an order in November 2011, granting the Joint Motion, and returned the case to the Board.  When the case was most recently before the Board in June 2012 it was remanded for additional development.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

If VA undertakes the effort to provide the Veteran with a medical examination, it must ensure that such exam is an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The June 2012 remand instructed the RO to afford the Veteran a VA examination by an appropriate specialist in order to, in pertinent part, obtain an opinion as to whether it is at least as likely as not that any liver disability, to include hepatitis, is related to the Veteran's military service, to include exposure to herbicides therein.  The examiner was further requested to provide a thorough rationale for the opinions provided.

Pursuant to the Board's remand directives, the Veteran underwent a VA examination in June 2012.  The examiner diagnosed the Veteran with non-alcoholic steatohepatitis.  The examiner opined that there is no evidence that the asymptomatic non-alcoholic steatohepatitis (NASH) was related to the Veteran's military service.  The examiner further opined that this diagnosis is often associated with disabilities including diabetes mellitus type II, but that NASH was not at least as likely caused or aggravated by the diabetes mellitus as NASH had been shown on liver biopsy 5 years prior to his diabetes mellitus diagnosis, and there had been no demonstration of worsening of the NASH as evidenced by normal liver function tests.  Unfortunately, the examiner did not address the question of whether the Veteran's current liver disability is etiologically related to his exposure to herbicides during service.  Therefore, the Board finds that the VA examination is inadequate for adjudication purposes, and the case must be remanded in order to obtain an addendum medical opinion.

In addition, the June 2012 Board remand instructed the RO to readjudicate the issue on appeal of entitlement to service connection for a liver disability, to include due to exposure to herbicides, and/or as secondary to service-connected diabetes mellitus, and if the benefit sought is not granted, to issue a supplemental statement of the case, which includes the provisions of 38 C.F.R. § 3.310.  While a supplemental statement of the case was issued in November 2012, it does not contain the provisions of 38 C.F.R. § 3.310.   

As such, the AOJ did not accomplish the objectives set forth in the June 2012 Board remand.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App 268 (1998).  

Moreover, since the most recent supplemental statement of the case was issued in November 2012, the Veteran submitted additional private medical evidence.  He also submitted a waiver of initial consideration of such evidence by the RO in December 2012.  The private medical evidence includes a February 2012 statement from a private physician which states that the Veteran has been diagnosed with fatty liver disease and that he has risk factors for nonalcoholic fatty liver disease, including obesity and diabetes.  The private physician went on to state that it is possible that the Veteran's liver disease is partially related to Agent Orange exposure during his military service.  The Board finds that the VA examiner should address this private medical opinion on remand.

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the June 2012 VA examiner, or suitable substitute, in order to obtain a medical opinion as to whether it is at least as likely as not (50 percent or better probability) the Veteran's current liver disability, diagnosed as non-alcoholic steatohepatitis and fatty liver, is related to the Veteran's exposure to herbicides during service.  In rendering this opinion, the examiner must address the February 2012 private medical opinion that the Veteran's liver disease is possibly partially related to Agent Orange exposure.  If additional examination of the Veteran is deemed necessary to provide the requested opinion, such examination should be scheduled.

The VA examiner is requested to provide a thorough rationale for the opinion(s) provided.  The VA examiner should review the claims file and this fact should be noted in the accompanying medical report.

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

If the VA examiner is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided, and identify what additional development, if any, would facilitate rendering such an opinion.

2.  Thereafter, readjudicate the issue on appeal of entitlement to service connection for a liver disability, to include due to exposure to herbicides, and/or as secondary to service-connected diabetes mellitus.  If the benefit sought is not granted, issue a supplemental statement of the case, which includes the provisions of 38 C.F.R. § 3.310, and afford the appellant an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


